 In the Matter of JACKSONVILLEMOTORS, INC.:' AND REDMONDCOMPANY,INC.andINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENTWORKERSOF AMERICA (UAW-CIO)Case No. 82-CA-68.-Decided January 18, 1050DECISIONANDORDEROn October17, 1949, TrialExaminer Louis Plost issued his Inter-mediateReport in the above-entitledproceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices,and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also recom-mended thatthe complaint be dismissed insofar as it alleged thatthe Respondent had engaged in certain other unfair labor practices.'Thereafter the Respondent filed exceptions to the Intermediate Reportand a supporting brief.The Board3has reviewed the rulings of the Trial Examiner atthe hearingand finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report, the Respondent's ex-ceptions and brief,and the entire record in the case, and hereby adoptsthe findings,conclusions,and recommendations of the Trial Examinerwith the following additions :1.TheTrial Examiner found that the Respondent,by postingnotices inits clock house prohibiting solicitation on its property atany time, violated Section 8(a) (1) of the Act.It is well settledthatitnotice which prohibits employees from engaging in union ac-tivity on theemployer's propertyduring theirfree time constitutesIJacksonvilleMotors,Inc., is not involved in this proceeding,and the complaint in thisrespect was properly dismissed by theTrial Examiner.Only Redmond Company,Inc., willbe alluded to herein as the Respondent.2The Trial Examiner found that employee Loyed was not discriminatorily discharged,as alleged in the complaint.No exceptions were taken to this finding, which we herebyadopt.3 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended,the Board has delegated its powers in connection with this proceeding to a three-member panel [Chairman Herzog and Members Houston and Murdock].88 NLRB No. 48.181 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDillegal interference,4 in the absence of special circumstances justifyingsuch a prohibition .5The Respondent contends that the notice itposted was aimed at excluding numerous individuals who allegedlycame upon its premises to solicit the trade and patronage of its em-ployees, and that this constituted the special circumstance whichshould take the present case outside the usual rule.Special circum-stances justifying the prohibition have been found, however, onlywhen it appeared that any union solicitation on an employer's prem-ises, even during the employees' free time, would have interfered withthe employer's business, as when solicitation occurred on the sellingfloors of a retail store.There is no showing that union solicitationby the Respondent's employees during their free time would haveinterferedwith its business of assembling fractional horsepowermotors.Furthermore, although the Respondent maintains that thenotices were directed at outside solicitors seeking the employees' trade,it had established safeguards against such solicitors by fencing itsproperty and posting a guard at the gate.Under these circumstances,we find, as did the Trial Examiner, that the notices, to the extent thatthey prohibited union solicitation on the Respondent's premises byits employees during their free time, constituted a violation of theAct, and we shall accordingly order the rule rescinded to that extent.2.The Trial Examiner also found that the Respondent violatedSection 8 (a) (1) of the Act by interrogating an employee as to theidentity of a union organizer and as to whether or not the employeehad been solicited to join the Union. In its brief, the Respondentargues that as these questions were not accompanied by threats or anti-union remarks, the questions alone do not constitute coercion.Suchinquiries, however, have an inherently restraining effect on employees,and we have consistently held them to beperse violations of the Act.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Redmond Com-pany, Inc., Jacksonville, Arkansas, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Posting notices prohibiting union solicitation on the Respond-ent's premises by its employees during their free time;4Republic Aviation Corporation v. N. L. R.B.,324 U. S. 793.5N. L. R. B. v. May Department StoresCo.,154 F. 2d 533 (C. A. 8, 1946).0Standard-Coosa-Thatcher Company,85 NLRB 1358. JACKSONVILLE MOTORS, INC.183(b) Interrogating employees regarding union membership or ac-tivity.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act: 7(a)Rescind the solicitation rule to the extent that it prohibits unionsolicitation on the Respondent's premises by its employees during theirfree time;(b)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith;(c)Post at its plant in Jacksonville, Arkansas, copies of the noticeattached hereto and marked Appendix A." Copies of said notice, tobe furnished by the Regional Director for the Fifteenth Region, shall,after being signed by representatives of the Respondent, be posted bythe Respondent immediately upon receipt thereof, and maintained byit for a period of sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent discharged James Thomas Loyed because of his unionmembership or activity, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to join or assistINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFTAND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO), orany other labor organization, or to refrain from doing so, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized by Section 8 (a.) (3) of the National'In the Intermediate Report, paragraph 2 (a) and(b) were inadvertently included underparagraph 1.8In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted before the words,"A DECISION AND ORDER,"the words,"A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." 184DECISIONS OF NATIONALLABOR RELATIONS BOARDLabor Relations Act, as amended,by the posting of notices pro-hibiting union solicitation on our premises by our employees dur-ing their free time,or by interrogating our employees regardingunion membership or activity.All our employees are free to become or remain members of theabove-mentioned union, or any other labor organization.REDMOND COMPANY, INC.,Employer.By ------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTWilliam P.Alexander,Esq.,for the General Counsel.neon B. Catlett, Esq.,of Little Rock, Ark., for the Respondent.Mr.WalterH. Harris,of Little Rock,Ark., for the Union.STATEMENT OF THE CASEUpon an amended charge filed June 20, 1049, by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of America (UAW-CIO), herein called the Union, the General Counsel of the National Labor Re-lations Board, by the Regional Director for the Fifteenth Region (New Orleans,Louisiana), issued a complaint dated August 19, 1949, against JacksonvilleMotors, Inc., and Redmond Company, Inc., of Jacksonville, Arkansas, hereincalled the Respondents, alleging that the Respondents had engaged in and wereengaging in unfair labor practices within the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act.On August 19, ].949, a copy of the complaint,together with a notice of hearing was served on the Respondents and on August20, 1949, a copy of the amended charge on which the complaint was based wasalso served on the Respondents.With respect to the unfair labor practices the complaint alleged in substancethat the Respondents : (a) On or about April 15, 1949, discharged James T. Loyedbecause of his membership in and activities on behalf of the Union, and havethereafter refused to reinstate him; (b) inquired, questioned, and interrogatedemployees about their union membership and activities; (c) posted and main-tained a notice prohibiting employees from engaging in any activities for thepuropse of mutual aid and protection while on the Respondents' property ; and(d) that by the above-related conduct the Respondents interfered with, restrained,and coerced, and are interfering with, restraining, and coercing their employeesin the exercise of rights guaranteed in Section 7 of the Act, more particularlySection 8 (a) (1) and (3) thereof.On August 25, 1949, the Respondents filed an answer in which they averred thatJacksonville Motors, Inc., was not a proper party and further denied that theyIAs will appear at a later point in this report, Redmond Company, Inc., is the only partyproperly named herein as a respondent,Jacksonville Motors, Inc., not being involved anderroneously named as a respondent. JACKSONVILLE MOTORS, INC.185or either of them had engaged in any of the unfair labor practices alleged in thecomplaint.Pursuant to notice a hearing was held at Little Rock, Arkansas, on September7 and 8, 1949, before Louis Plost, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner. The General Counsel and the Respondentwere represented by counsel, who will hereinafter be referred to in the name oftheir respective principals, and participated in the hearing.The Union appearedby a representative.Full opportunity was afforded all parties to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues.At the conclusion of the General Counsel's case-in-chief and again atthe close of the hearing the Respondent moved to dismiss the complaint. -Theundersigned reserved ruling on the motions, which are disposed of herein.Atthe close of the hearing the undersigned granted, without objection, a motion bythe General Counsel to conform all the pleadings to the proof with respect to thespelling of names, correction of dates, and like variances not substantive.Theparties waived the right afforded them to argue orally on the record.The under-signed set September 23, 1949, for the filing of briefs, proposed findings of fact,and conclusions of law.On the motion of the Respondent, Redmond Company,Inc.,madeafterthe close of the hearing, the date for filing briefs was extendedto October 10, 1949.Brief's have been received from the General Counsel andthe Respondent.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe parties stipulated that the Respondent, Jacksonville Motors, Inc., was awholly owned subsidiary of Redmond Company, Inc., organized for the purposeof originally holding title to the land on which Respondent, Redmond Company,Inc., has its plant, that this land has since been conveyed by Jacksonville Motorsto Redmond Company, Inc., and that Jacksonville Motors does not have and never(lidhave any other function to perform. The undersigned finds that the Re-spondent, Jacksonville,Motors, Inc., is not a proper party to the instant proceed-ing and hereby dismisses the complaint as to the Respondent JacksonvilleMotors, Inc.The Respondent, Redmond Company, Inc., is a Michigan corporation operatinga plant at Jacksonville, Arkansas, where it is engaged in the manufacture of sub-fractional electric motors.During the period January to August 31, 1949, theRespondent utilized at its Jacksonville, Arkansas, plant, raw materials consistingof steel, copper, and insulating materials having a dollar value of $1,120,000.Ninety percent of such raw materials was shipped to the Respondent's Jack-sonville plant from points outside the State of Arkansas.During the same period Respondent sold and shipped from Jacksonville fin-ished motors valued at $2,800,000.Practically all of these motors were shippedto points outside Arkansas.II. THE O11GANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America (UAW-CIO) is a labor organization admitting to member-ship employees of the Respondent., 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The alleged discriminatory discharge of James Thomas LoyedJames Thomas Loyedwas first employed by the Respondent, March 10, 1949,and was discharged on April 15,1949.Loyed worked in the paint department.His work consisted of removing motorparts from a drying oven through which these parts were passed after havingbeen spray-painted.After removing, or "catching" these parts, Loyed was re-quired to sort them into proper containers for removal to the assembly line.Atthe time Loyed was employed by the Respondent, three men worked at "catching"on the day shift; there was also a night shift on which one "catcher" wasemployed.Leroy R. Tillotson, an organizer for the Union, testified that the first distribu-tion of union leaflets was made March 31,2 the first union committee meeting washeld April 8, and that Loyed signed an application card for the Union on March30 and attended the April 8 meeting.Tillotson further testified that he was the union representative actively as-signed to organize the Respondent's employees, that he gave Loyed some ap-plication cards to distribute for signatures, and that Loyed obtained somesignatures but did not go with Tillotson to visit other employees in order tosolicit their membership.Loyed testified that he got "just a few" employees to sign application cardsand that he talked to "15 or 20" employees about the Union xLoyed testified that at 4: 30 p. in. on April 15, he was told by the paint roomforeman, Gus Zimmerman, to report to the office and that upon so reporting theRespondent's personnel director handed him his pay check and :Well, he told me they was bringing the night crew back on days anddidn't need me anymore.; and I asked him, did he have anything in theplant anywhere else.He said, no, it was all filled up. I asked him was itmy work ; and he said, no, my work was satisfactory, he didn't have no kickcoming.Loyed further testified that at the time of his discharge the personnel director"told me he'd give me a ring if he needed me. I haven't gotten any."All of the above is based on undenied testimony which the undersigned credits.The record shows that the Respondent's plant began production in January1949.Prior to April 15, the paint shop had been operating with a night shift aswell as the regular day shift.Fred A. Choquette,the Respondent's personnelmanager, testified that during the week preceding Loyed's discharge,he was in-formed by Gustave Zimmerman, the paint shop foreman, that the paint shopnight shift could be discontinued. It was decided to incorporate the night shiftworkers into the day shift but as the Respondent was "rescheduling and re-aligning all departments at that time" it was decided to keep the more efficientemployees.Choquette further testified that in making any reduction in forcethe Respondent was governed by seniority plus ability and that the controlling2Tillotson also testified that when the first distribution of union literature was made atthe plant, a plant guard ordered him not to distribute literatureon the Respondent'spremises,but that no objection was made to such distribution outside the gates off thepremises.The General Counsel contends that the above-related prohibition constitutedan unfair labor practice by the Respondent.Under all the circumstances the undersignedfinds no merit in the General Counsel's contentions.3At the time the plant employed approximately 500 production workers. JACKSONVILLE MOTORS, INC.187factor in deciding ability was the supervisor's opinion;that Foreman Zimmermanreported to him that Loyed was slow, that he spent too much time away fromhis work,and that he would not make a good employee in any other department.Zimmerman corroborated Choquette.Choquette further testified,his testi-mony being sustained by the Respondent's records,that Loyed had the leastseniority of any employee in the paint department;that on the day he wasdischarged 12 other male employees were discharged and 1 was hired:Mutually corroborative testimony established the fact that the paint shopnight shift was incorporated into the day shift the working day following Loyed'sdischarge.Loyed testified that he was never criticized by any of the Respondent's super-visors.Zimmerman testified that on one occasion he told Loyed that his work wasslow, and Zimmerman did not deny testimony of employee Raymond Catlett tothe effect that Catlett asked him why Loyed was discharged and received thereply "you're no dummy,you know why."Choquette admitted that shortly before Loyed was discharged he asked an-other employee to point out Loyed to him.The undersigned is persuaded by all the evidence that Loyed was not an out-standing union adherent ; his activity consisting merely of signing a card, at-tending one meeting, mentioning the Union to 15 or 20 fellow employees in asmany days,and obtaining"a few"signatures to application cards.There wouldtherefore seem to be no outstanding threat by example in any discharge of Loyed.The record is clear that Loyed had the least seniority in his department, thatthere was a bona fide abolishment of the paint shop night shift and incorporationof those employees into the day shift, and that Loyed's former job is not nowfilled, the evidence being that only 2 "catchers" are now required instead of 3.From all the evidence considered as a whole the undersigned is convinced andfinds that the Respondent discharged Loyed for the reasons it advanced andnot because of his union membership and activities and will therefore recom-mend that the complaint be dismissed insofar as it so alleges.B. Interference, restraint, and coercionPersonnel Director Fred A. Choquette admitted that in mid-February 1949, heposted the following notice on the plant bulletin boards :CLOCK NOTICETHERE Is To BE ABSOLUTELY No SOLICITINGOF ANY KIND ON COMPANY PROPERTYPERSONNEL DEPARTMENTChoquette testified that there were three bulletin boards, each in connectionwith a time clock, the clocks all being in a single clock house through which allproduction employees were required to pass to and from work.The plant itselfis surrounded by a fence, entrance to the premises is through a gate which isguarded by a watchman, the clock house itself is some 50 yards inside the fence,to obtain permission to enter.The watchman has been on the gate since shortlyafter the plant began operations.A copy of the notice was placed above each of the three clocks.The Board has frequently held that notices which prohibitany and allsolici-tations areper sediscriminatory in that their notices are so broad in scope as 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDto prohibit any employee from engaging in activity in behalf of a union bysoliciting the membership of another employee on his own free time while thesolicitor is also on his own free time, both employees being on their employer'spremises.'Choquette testified that the notice was posted in order to keep strangers fromsoliciting business from the employees in the plant and thus interfering withproduction, however inasmuch as a stranger in order to get into the plant mustfirst have passed through a guarded gate, and moreover presuming that a strangerdid pass the guard, it then became necessary to walk into the clock house some50 yards beyond the gate and stand before a time clock bulletin board in orderto see the "no solicitation" notice, as this was the only place it was posted.Under these conditions the undersigned fails to see how the notice in questioncould have been seen by strangers or how it could have been intended for astranger's perusal.Lewis Hamlin, the Respondent's executive vice president, testified as follows :Q. (By Mr. CATLETT.)Have you ever denied anyone the privilege ofsoliciting union members there at the plant?A. No, sir; except by the clock notice.That's the only-Q. That applies to everyone indiscriminatorily?A. That's everybody.The fact that the "no solicitation" notice applied to solicitation other thansolicitation of union membership does not remove its illegality.The test wouldbe the tendency of the notice to coerce the Respondent's employees.PersonnelDirectorChoquette further admitted that he asked employeeClarence Boyd, while the latter was at his work, "who had handed out unioncards," and if Boyd "had been offered" a union card.The Board, with the appro^al of the courts, has consistently held thatinquiries by an employer regarding union affiliation and the identity of employeeswho are engaging in activity on behalf of a union are violative of the Act.'On the basis of the above findings and on the entire record, the undersignedfinds that by the posting of the notice prohibiting all solicitation by employees,thereby prohibiting any and all solicitation for the Union, and by Choquette'sinquiry of Clarence Boyd as to who had distributed union cards and if Boyd hadbeen offered such a card, and considering each act in relation to the other, theRespondent has interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with its operations set forth in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices, it will be recommended that it cease and desist therefromand take certain afii'rmative action designed to effectuate the policies of the Act.4 SeeRepublic Aviation Corporation v. N. L. R. B.,324 U. S. 793.5 SeeStandard-Coosa-Thatcher CompanyandTextileWorkers Union of America,85NLRB 1358. JACKSONVILLE MOTORS, INC.189Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CoxcLusioi\s of LAW1.The Respondent, Redmond Company, Inc., Jacksonville, Arkansas, isengaged in commerce within the meaning of Section 2 (6) and (7) of the Act.2.International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO) is a labor organization within themeaning of Section 2 (5) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (11of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and ('7) of the Act.5.The Respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (a) (3) of the Act by discharging James Thomas Loyed.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record herein, the undersigned recommends that the Respondent,Redmond Company, Inc., Jacksonville, Arkansas, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (UAW-CIO), by inter-fering with, restraining, or coercing its employees in the exercise of the rightsof self-organization, to join or assist the above-named labor organization, orto refrain from doing so, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization or as a conditionof employment as authorized by Section 8 (a) (3) of the Act, by the posting ofnotices prohibiting any and all solicitation, including solicitation for union mem-bership, on the Respondent's premises, by making inquiries of employees regard-ing the identity of employees soliciting union membership of them generallyand by the distribution of union cards ;(b)Post at its plant in Jacksonville, Arkansas, copies of the notice attachedhereto and marked Appendix A. Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region, after being signed by representativesof the Respondent, shall be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Fifteenth Region in writing, withintwenty (20) days from the receipt of this Intermediate Report, what steps theRespondent has taken to comply herewith.It is further recommended that, unless the Respondent shall, within twenty(20) days from the receipt of this Intermediate Report, notify said RegionalDirector in writing that it will. comply with the foregoing recommendations, the 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may,within twenty(20) days from the dateof service of the order transferring the case to the Board,pursuant to Sectiolf203.45 of said Rules and Regulations file with the Board,Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections) as he relies upon,together withthe original and six copies of a brief in support thereof ; and any party may, with-in the same period,file an original and six copies of a brief in support of theIntermediate Report. Immediately upon the filing of such statement of excep-tions and/or briefs,the party filing the same shall serve a copy thereof uponeach of the other parties. Statements of exceptions and briefs shall designateby precise citation the portions of the record relied upon and shall be legiblyprinted or mimeographed,and if mimeographed shall be double spaced. Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.85.As further provided in said Section 203.46should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten(10) days from thedate of service of the order transferring the case to the Board. .In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations,be adopted by the Board and become its findings,conclusions,and order,and all objections thereto shall be deemed waived for all purposes.Dated at Washington,D. C., this 17th day of October 1949.LoUIsPLOST,Trial Examiner.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of theNational LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act as amended,we hereby notify our employees that:WE WILL NOTin any manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations, to join or assist INTERNATIONALUNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS Or AMERICA (UAW-CIO)or any other labor organization,or to refrain from doing so, except to theextent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a conditionof employmentas authorized bySection S(a) (3) of the NationalLabor Relations Act as amended, by theposting of notices prohibiting any and all solicitation,including solicitationfor union membership on our premises,and by makinginquiries of our em-ployees regardingthe identityof employees engaged in any activities onbehalf of any union, including the distribution of applications for unionmembership and their response to any such solicitation.All our employees JACKSONVILLE MOTORS, INC.191are free to become or remain membersof thisunion,or any other labororganization.REDMOND COMPANY, INC.,Employer.By -----------------------------(Representative)(Title)Dated -----------------This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.0